Citation Nr: 0325165	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  He also had a second period of active duty from 
September 1967 to May 1972 from which he was discharged under 
other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran's June 2002 substantive appeal reflects that he 
requested a Board hearing at his local RO.  A Board hearing 
was scheduled for August 2002, and a notation in the file 
reflects that it was cancelled.  


REMAND

The veteran maintains that his hearing was damaged in 1965, 
during his first period of service, when he was too close to 
a rifle with no ear protection.  

The veteran has not alleged that his hearing loss and 
tinnitus were sustained during his second period of service, 
for which he was discharged under other than honorable 
conditions.  Moreover, the Board notes that benefits are not 
payable where a former service member was discharged or 
released under other than honorable conditions issued as a 
result of willful and persistent misconduct, such as was the 
case here as to the veteran's second period of service.  See 
38 C.F.R. § 3.12(d)(4) (2002). 

The June 1967 separation examination report shows that some 
hearing impairment was shown in the left ear in the 4,000 
hertz range.  Hearing acuity, however, was normal 
bilaterally, as shown by the veteran's February 1972 annual 
examination during his second period of service.  Private 
employment records dated in 1973 also show some evidence of 
hearing loss bilaterally in the higher frequencies.  The 
record also includes a private audiogram, apparently 
conducted in December 2001, which shows current evidence of 
bilateral hearing loss particularly in the higher 
frequencies.  

The Board notes that, regarding tinnitus, both the service 
medical records and post-service records are silent. 

The veteran argues that a VA examination should be conducted 
in this case in order to appropriately diagnose the currently 
claimed conditions, and to provide any opinion as to the 
relationship between the claimed conditions and service.  
Accordingly, a VA examination will be ordered.  

The Board also observes that in November 2002, the veteran 
and his representative submitted additional evidence 
consisting of employment records from 1981 to 1989.  These 
records were unaccompanied by a waiver of consideration of 
the evidence by the agency of original jurisdiction (RO).  
Therefore, these records must be reviewed by the RO prior to 
readjudication of the case.  

Accordingly, the claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.

2.  The RO must arrange for a VA 
examination to assess the veteran's 
claimed hearing loss and tinnitus.  A 
complete history of his hearing loss and 
tinnitus should be obtained from the 
veteran.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.  Initially, the 
examiner should establish whether 
bilateral hearing loss and tinnitus are 
currently shown.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that each 
condition had its onset during the 
veteran's first period of active service 
from June 1964 to June 1967 or is related 
to any in-service disease or injury, 
including noise exposure incident to his 
military duties during this time period.  
The examiner is notified that the veteran 
served a second period of service from 
September 1967 to May 1972, and that, 
although these records should be reviewed 
in rendering the requested opinions, the 
veteran was discharged under other than 
honorable conditions.  Therefore, 
compensation is not warranted for 
disabilities sustained during this period 
of service.

The examiner must provide a complete 
rationale for the requested opinions.  
The claims folder must be sent to the 
examiner for review in conjunction with 
the examination and the examiner should 
annotate his report to reflect such 
review.

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and for tinnitus to include 
consideration of the evidence submitted 
in November 2002.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




